DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/981,124, filed 05/16/2018 and application no 15/816,684, filed 11/17/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a coating of a second inorganic material”. It is unclear if this refers to a coating of the inorganic material recited in step b) or an unrecited second inorganic material.

Claim 2 recites the limitation directed to forming “the second inorganic”. It is unclear what this is referring to but for purposes of examination “the second inorganic” is interpreted as “a coating”.
Claim 7 recites the limitation directed to “preparing an inorganic coating combination”. This step is unclear. For purposes of examination, this limitation is interpreted as “forming a coating of a second inorganic material”.
The term "reactive layer" in claim 8 is a relative term which renders the claim indefinite.  The term "reactive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitations “the sulfate salt”, “the calcium salt”, and “the organic material”. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, these limitations are interpreted as “the calcium sulfate” and “the inorganic material”, respectively.
The term "hot ash" in claim 11 is a relative term which renders the claim indefinite.  The term "hot ash" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hot ash is a term used to describe a substance left after burning of a substance. For the purposes of examination, this limitation is interpreted as “a heated powder”.
Claim 13 recites a coating composition comprising a compound selected from the group consisting of “ammonium sulfate” among others. It is unclear if this is a separate component distinct from the ammonium sulfate recited in claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mi et al. (Chinese Patent No. 107245001 A).

In regard to claim 1, Mi is directed to a method of preparing a fertilizer composition [Abstract] comprising:
a) placing a first inorganic urea core granular material in a setting for mixing [Claim 1 and 9];
b) exposing the first inorganic material to a solution comprising ammonium sulfate and calcium nitrate [Paragraph 0007]; and
c) forming an outer layer coating of the ammonium sulfate and calcium nitrate material around the granular urea core [Paragraph 0007].

In regard to claim 2, Mi discloses a step of spraying the solution comprising ammonium sulfate and calcium nitrate on the inorganic granule core material to from the coating [Paragraph 0020].



In regard to claim 4, Mi discloses an outer layer comprising ammonium sulfate, calcium nitrate, and further including potassium chloride [Paragraph 0019].

In regard to claim 5, Mi discloses ammonium sulfate in an amount about 19.3% based on the total weight of the inorganic coating layer [Paragraph 0019].

In regard to claim 6, Mi discloses calcium nitrate in an amount about 12.9% based on the total weight of the inorganic coating layer [Paragraph 0019].

In regard to claim 7, Mi discloses preparing the inorganic coating combination comprising an organic humic acid binder component [Paragraph 0019].

In regard to claim 8 and 13, Mi et al. is directed to a method of making a coating inorganic fertilizer material [Abstract] comprising the steps of:
forming a reactive layer around a fertilizer granulate [Paragraph 0020]; and
coating the fertilizer granulate with an inorganic coating composition comprising ammonium sulfate and calcium nitrate [Paragraph 0007].

In regard to claim 14, Mi discloses ammonium sulfate in an amount about 19.3% based on the total weight of the inorganic coating layer [Paragraph 0019].

.

Claims 8-9, 11-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US Patent No. 4,026,696).

In regard to claim 8, Young is directed to a method of making a coated inorganic material [Abstract], the method comprising the steps of:
a. forming a reactive layer around an inorganic ammonium nitrate prill core material [Column 14, Example 17]; and
b. coating the inorganic urea core material with an inorganic coating composition calcium sulfate dihydrate (gypsum) [Column 14, lines 20-25].

	In regard to claim 9, Young discloses a coating resulting from the reaction of the calcium sulfate dihydrate gypsum salt component while in contact with the ammonium nitrate prill inorganic material [Column 14, Example 17].

In regard to claim 11, Young discloses coating the inorganic ammonium nitrate prill material with gypsum powder [Column 6, lines 52-53] and heating [Column 14, Example 17].

In regard to claim 12, Young teaches the additional step of drying the coated inorganic material thereby produced via a heating step [Column 14, Example 17].



In regard to claim 16, Young is directed to a coated inorganic material fertilizer [Abstract] comprising an inorganic ammonium nitrate prill core material [Column 14, Example 17] and an outer coating comprising an inorganic coating composition: calcium sulfate dihydrate (gypsum) [Column 14, lines 20-25].

In regard to claim 18, Young’s fertilizer composition comprises a granule wherein the weight percentage of calcium sulfate dihydrate is about 24% [Column 14, lines 10-19].

Claims 8, 10, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht et al. (US Patent No. 3,708,276).

In regard to claim 8, Hecht et al. is directed to a method of making a coating inorganic fertilizer material comprising the steps of 
forming a reactive layer around a fertilizer granulate [Column 5, lines 70-75]; and
coating the fertilizer granulate with an inorganic coating composition comprising calcium sulfate dihydrate (gypsum) [Colum 5, Example 11].

In regard to claim 10, Hecht teaches a step of coating the inorganic fertilizer granulate via a step of spraying the gypsum coating composition on the inorganic material [Column 5, line 71 – Column 6, line 4].


In regard to claim 19, Hecht’s fertilizer granule comprises 15% weight percentage nitrogen [Column 6, line 75].

In regard to claim 20, Hecht’s fertilizer granule core comprises 15% weight percentage nitrogen [Column 6, line 75].

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahasi (Japanese Patent Publication No. 55-9683).

In regard to claims 16-17, Takahasi teaches a granular material comprising:
a core made of an inorganic material and an outer coating made of inorganic material comprising gypsum (calcium sulfate dehydrate) at a thickness of 10-30 µm [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 14, 2022